DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 15 February 2022 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s argument concerning the support, the argument is moot as the claim interpretation has been adjusted. It is worth noting that in the absence of positively recited criteria of what the support structure must be, any structure may serve as “support” structure.

Applicant’s argument, page 7, line 13; note “translation” is taken as merely movement between any two points in any direction. The reference of Och shows, a handle, links and pivots as claimed. Applicant’s argument is unpersuasive.

Applicant’s argument, page 7, line 18, again regrading broad recitation of “translation” is taken broadly as movement from one point to another. Rotational joints of Och are show examples of fixed and translating joints relative to a handle support.
	Of more significant interest is the elongated linear recess. Och does disclose an elongated linear recess as well as a curved recess, while not identically arranged, the recess structure is present and inherently capable of achieving the same function as currently claimed There is a difference in recess arrangement, however there is no distinction between the mechanisms of the instant application and the reference of OCH as they both operate a handle in the same manner as claimed. Carefully considered, there does not appear to be an operational improvement of the instant application which would distinguish over the prior art of record. The applicant’s argument is unpersuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Och (US 10,550,611).

Regarding claim 1, Och discloses A door handle assembly for a vehicle, wherein the assembly has 
a handle (10;Och) mounted on a handle support (housing abstract; Och) and the assembly has one or more rest positions and at least one release position of the handle, in which a door lock (abstract; Och) or a door lock function is a actuated, wherein the assembly has at least three different positions, - a flush or retracted position (Fig.6;Och), in which the handle is flush or retracted with respect to an outer door surface, - a deployed position(Fig.2;Och), in which the handle  protrudes or protrudes to a greater extent than in the retracted position, - and the at least one release position(Fig. 8;Och), wherein the handle  is connected to the handle support via two links (32, 20;Och) and rotational joints wherein one joint (28,34;Och) also has a translational degree of freedom (absent limiting criteria, any movement satisfies translation) such that a movement of the joint  having the translational degree of freedom along the translational degree of freedom is configured to mechanically actuate the door lock or door lock  function; wherein the joint having a translational degree of freedom connects (in the assembly all elements are in some way connected), one of the links to the handle support.

Regarding claim 2, Och discloses A door handle assembly according to claim 1, wherein the joint also having a translational degree of freedom (any movement) is connecting (Figs 2-9; Och) one of the links to the handle support.

Regarding claim 3, Och discloses A door handle assembly according to claim 1, wherein movement of the handle (10;Och) between the flush or retracted position and the deployed position is provided via a drive unit (42;Och) and wherein one of the links (20;Och) is driven by the drive unit  and the other of the links is connected to the handle support (18, Fig.4;Och) or to the handle via the joint) also having a translational degree of freedom (Fig.4;Och).

Regarding claim 4, Och discloses A door handle assembly according to claim 1, wherein the joint (28,34; Och) having the translational degree of freedom comprises an axis supported in a longitudinal recess (of 26; Och) and shiftable (Fig. 1 to Fig.3; Och), within this the recess.

Regarding claim 5, Och discloses A door handle assembly according to claim 1, wherein the joint (24; Och) having the translational degree of freedom comprises an axis supported on a pivot arm (20; Och), the pivot arm being pivotally mounted around another axis (22; Och) with respect to the handle support.

Regarding claim 6, Och discloses A door handle assembly according to claim 1, wherein in the flush or retracted position, a Bowden cable transmission (38; Och), to the door lock is engaging (c.9, l.16-22 “connected” and therefor engages; Och) the joint having the translational degree of freedom and urging the joint into a rest position with respect to the translational degree of freedom.

Regarding claim 7, Och discloses A door handle assembly according to claim 1, wherein the movement from the flush or retracted position to the deployed position is defined by rotation about the rotational joints without translation along the translational degree of freedom (Fig.11 and 12; Och).

Regarding claim 13, Och discloses A door handle assembly according to 1, wherein the assembly comprises a retaining element (26,36; Och611) configured to define a predetermined threshold of a peak force (at rest until it moves, as any handle will function) necessary to bring the handle to the at least one release position, whereby the retaining element is configured to release the handle movement after overcoming the threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 12, 14, 16, 18 and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Och (US 10,550,611) abbreviated Och’611 in view of Och (US 10,907,387) abbreviated Och ‘387.  


 Regarding claim 12, Och’611 discloses A door handle assembly according to claim 1, 
wherein the assembly has at least two release positions of the handle (10;Och ‘611) and the arrival of the handle in a first of the release positions triggers an electric signal, wherein the links are forming or are part of a mechanism connecting the handle (10) to the handle support , wherein the mechanism provides the at least two release positions wherein in the first of the release for electric actuation of the door lock or door lock function and wherein in a second of the release positions another element is moved or a mechanic actuation of the door lock or a door function is performed.
OCH ’611 does not specifically discuss: electrical switch. Och611 appears to show an electrical switch attached to the motor but is not clearly depicted or discussed therefore the switching apparatus of OCH611 is not relied upon for rejection.
Och ‘387 explicitly discusses the use of switches for the purpose of controlling the electrical operation of the handle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to clarify OCH ’611 with a clearly described electrical switching apparatus as is expected and necessary in the operation of the electrical motor disclosed by OCH ’611 as taught by Och ‘387 for the expected benefit of clarifying how the motor is controlling the handle.  

Regarding claim 14, the combination makes obvious A door handle assembly according to claim 13, wherein the retaining element (26, 36; Och611) is positioned relative to a switch Och ‘387, and the retaining element (50) is configured to switch, by its own movement, the switch (70) when a predetermined force lower than the peak force is applied to the handle (10) before overcoming the threshold.
OCH ’611   discloses the claimed invention except for specific location of elements.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify the location of elements retaining element is positioned next to a switch, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Regarding claim 16, Och makes obvious A door handle assembly for a vehicle, comprising: 
a handle (10; Och) mounted on a handle support (housing, abstract; Och) and having at least one rest position (all positions capable of rest; Och ‘611) and at least one release position in which a door lock or a door lock function is actuated, wherein the door handle assembly has at least three different positions, including: 
- a flush or retracted position, in which the handle is flush or retracted (Fig.6; Och) with respect to an outer door surface, 
- a deployed position (Fig.2; Och), in which the handle protrudes with respect to the outer door surface, 
- and the at least one release position (Fig. 8; Och), 
wherein the handle is connected to the handle support via first and second links (32, 20;Och)  and first and second rotational joints (28,34;Och), wherein the first rotational joint (28,34;Och) also has a translational degree of freedom (note: in the absence of constraint any movement relative to the handle support (housing, abstract; Och) so that a movement of the first rotational joint along the translational degree of freedom is configured to mechanically actuate the door lock (Fig.11 and 12; Och) or the door lock function and the second rotational joint has a fixed position relative to the handle support (when actuated as also the case in the instant application); 
the first rotational joint connects the first link to the handle support by a recess formed in the handle support, and wherein the first rotational joint includes an axis supported in the elongated linear recess and linearly movable within the elongated linear recess.
Och discloses the claimed invention except for an elongated linear recess formed in the handle support. Och does disclose an elongated linear recess (76; Och) in the mechanism. The discrepancy between Och and the instant application amounts to a difference without a distinction as the claimed structure is present, and the claimed function is shown by the reference of OCH in as much as has been positively recited. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange known elements to form a functional mechanism since it has been held that rearranging parts of an invention involves only routine skill in the art.

Regarding claim 18, Och makes obvious A door handle assembly according to claim 16, wherein movement of the handle (10;Och) between the flush or retracted position and the deployed position is provided via a drive unit (42;Och) and wherein one of the links is driven by the drive unit and the other of the links(20;Och) is connected to the handle support or to the handle via the one rotational joint(Fig.4;Och).

Regarding claim 20, Och makes obvious the door handle assembly of claim 16, wherein another rotational joint (70, Fig. 11 and 12; Och) has a fixed position relative to the handle support.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675